Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 22, 2022

The Court of Appeals hereby passes the following order:

A22A1242. JONAH ADDIS v. DEAUNA MCQUEEN.

      Jonah Addis has filed this direct appeal from the trial court’s final judgment
and decree granting Deauna McQueen’s petition for divorce and awarding McQueen
sole legal and physical custody of the parties’ minor child. Addis also seeks to appeal
a parenting plan entered in conjunction with the divorce decree, as well as an order
holding Addis in contempt for failure to comply with prior court orders requiring him
to pay temporary child support and certain attorney fees. We, however, lack
jurisdiction.
      Under OCGA § 5-6-34 (a) (11), direct appeals may be had from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody or holding or declining to hold persons in contempt of such
child custody judgment or orders.” “Appeals from judgments or orders in divorce,
alimony, and other domestic relations cases,” however, must be initiated by filing an
application for discretionary review. OCGA § 5-6-35 (a) (2), (b). Thus, direct appeals
will not lie from “orders relating to child custody issues that are entered in divorce
cases.” Voyles v. Voyles, 301 Ga. 44, 45 (799 SE2d 160) (2017) (punctuation
omitted); accord Hoover v. Hoover, 295 Ga. 132, 134 (1) (757 SE2d 838) (2014)
(“Where, as here, child custody issues are ancillary to a divorce action, the
determination of child custody does not transform the case into a appeal, and a direct appeal is not authorized by OCGA § 5-6-34 (a) (11).” Todd v.
Todd, 287 Ga. 250, 252 (1) (703 SE2d 597) (2010); accord Ford v. Ford, 347 Ga.
App. 233, 234 (818 SE2d 690) (2018). See also Booker v. Ga. Dept. of Human
Resources, 317 Ga. App. 426, 427 (731 SE2d 110) (2012) (an action in which the
“underlying subject matter is a father’s obligation to provide child support” is “a
domestic relations case subject to review only by application”). “Compliance with the
discretionary appeals procedure is jurisdictional.” Hair Restoration Specialists v.
State of Ga., 360 Ga. App. 901, 903 (862 SE2d 564) (2021) (punctuation omitted).
Accordingly, Addis’s failure to follow the required appellate procedure deprives us
of jurisdiction over this direct appeal, which is hereby DISMISSED. See Ford, 347
Ga. App. at 234.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/22/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.